Case 17-11375-BLS   Doc 4238-1   Filed 10/21/20   Page 1 of 30




                        EXHIBIT 1

                        Stipulation




                            3
              Case 17-11375-BLS              Doc 4238-1         Filed 10/21/20        Page 2 of 30




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                       :
In re                                                  :       Chapter 11
                                                       :
TK HOLDINGS INC., et al.,                              :       Case No. 17-11375 (BLS)
                                                       :
                  Debtors.1                            :       Jointly Administered
                                                       :
                                                       :
------------------------------------------------------x

     STIPULATION BETWEEN JOSEPH J. FARNAN, JR. AS TRUSTEE OF THE
    REORGANIZED TK HOLDINGS TRUST AND ASBURY/GROUP 1 CLAIMANTS
            REGARDING REORGANIZED TK HOLDINGS TRUST'S
             EIGHTEENTH OMNIBUS OBJECTION TO CLAIMS

                  Joseph J. Farnan, Jr., in his capacity as Trustee (the “Trustee”) of the Reorganized

TK Holdings Trust (as defined in the Amended and Restated Trust Agreement ) (the “Trust”), in

the Chapter 11 cases (the “Chapter 11 Cases”) of the above-captioned debtors (collectively, the

“Debtors”), on the one hand, and Claimants Asbury Automotive Group, Inc. (“Asbury”) and

Group 1 Automotive, Inc. (“Group 1,” and together with Asbury, the “Claimants”) (together,

with the Trustee, the “Parties”) on the other hand, represent and stipulate as follows:

                                                    Recitals

         A.       On June 25, 2017 (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as
otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11
cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.

                                                           1
                Case 17-11375-BLS              Doc 4238-1        Filed 10/21/20         Page 3 of 30




           B.       On October 4, 2017, the Bankruptcy Court entered the Order For Authority to (I)

Establish Deadlines for Filing Proofs of Claim, (II) Establish the Form and Manner of Notice

Thereof, and (III) Approve Procedures for Providing Notice of Bar Date and Other Important

Deadlines and Information to Potential PSAN Inflator Claimants [Docket No. 959] (the “Bar

Date Order”). Pursuant to the Bar Date Order, the following deadlines were established to file

proofs of claim in the Debtors’ Chapter 11 Cases: (i) November 27, 2017 (the “General Bar

Date”) for persons or entities not including Governmental Units as defined in section 101(27) of

the Bankruptcy Code and PPICs (as defined herein); (ii) December 22, 2017 (the “Governmental

Bar Date”) for Governmental Units; and (iii) December 27, 2017 (the “PPIC Bar Date”) for

individuals (each, a “PPIC”) asserting claims against any of the Debtors for past or future

monetary losses, personal injuries (including death), or asserted damages arising out of or

relating to an airbag containing phase-stabilized ammonium nitrate propellant (“PSAN

Inflators”), or their component parts, manufactured or sold by the Debtors or their affiliates prior

to the Petition Date (each, a “PPIC Claim”).

           C.       On February 21, 2018, the Court entered an order [Docket No. 2120] (the

“Confirmation Order”) confirming the Fifth Amended Joint Chapter 11 Plan of Reorganization

of TK Holdings and its Affiliated Debtors [Docket No. 2116] (the “Plan”). The Plan became

effective on April 10, 2018 [Docket No. 2646].

           D.       Upon the Effective Date of the Plan, the Trust was established. The Trust was

established for the purpose of reconciling certain Claims, administering the Trust Assets2 and



2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Plan.

                                                            2
            Case 17-11375-BLS         Doc 4238-1      Filed 10/21/20     Page 4 of 30




making Distributions to the Trust Beneficiaries as provided for under the Plan. Joseph J. Farnan,

Jr. is the duly appointed Trustee of the Trust (the “Trustee”).

       E.      On April 29, 2019, the Trust filed Reorganized TK Holdings Trust's Eighteenth

Omnibus Objection to Claims - Non-Substantive (Insufficient Information PPIC Claims) (the

“Objection”) [Docket No. 3866].

       F.      On May 20, 2019, Claimants filed a response to the Objection [Docket No. 3877]

(the “Response”).

       G.      Asbury filed 87 separate PPIC Claims for each of the named 87 separate

automobile dealerships under its “umbrella” (the “Asbury Dealer Claims”), seeking a cumulative

total of $353,707,960 in damages, as set forth in Exhibit A hereto.

       H.      Group 1 filed 123 separate PPIC Claims for each of the named 123 separate

automobile dealerships under its “umbrella” (the “Group 1 Dealer Claims”), seeking a

cumulative total of $311,758,160 in damages, as set forth in Exhibit B hereto.

       I.      The Trustee and the Claimants (collectively, the “Parties”) have agreed to resolve

the Response to the Objection pursuant to the terms of this stipulation (the “Stipulation”).

                                          Stipulation

       1.      The Recitals set forth above are incorporated herein as though set forth in full.

       2.      This Stipulation shall have no force or effect unless and until approved by the

Court (the “Effective Date”).

       3.      Asbury Dealer Claims. Each of the Asbury Dealer Claims shall be deemed

superseded and replaced by a single Class 6 PPIC general unsecured claim in the name of


                                                 3
             Case 17-11375-BLS       Doc 4238-1      Filed 10/21/20     Page 5 of 30




Asbury (the “Collective Asbury Claim”), created and evidenced by the Order approving this

Stipulation, in the sum of $591,750. The Collective Asbury Claim shall be deemed allowed in

that amount as a Class 6 Claim, and shall receive a pro rata distribution based on that amount as

distributable to Class 6 Claimants. Each of the Asbury Dealer Claims, and any other claims filed

on behalf of the holders of the Asbury Dealer Claims, shall be expunged in their entireties.

        4.     The address(es) for notices and distributions as to the Collective Asbury Claim

shall be:
                      ATTN: Deb Arbabi
                      Crowell & Moring, LLP
                      3 Park Plaza, 20th Floor
                      Irvine, CA 92649


        5.     Group 1 Dealer Claims. Each of the Group 1 Dealer Claims shall be deemed

superseded and replaced by a single Class 6 PPIC general unsecured claim in the name of Group

1 (the “Collective Group 1 Claim”), created and evidenced by the Order approving this

Stipulation, in the sum of $698,660. The Collective Group 1 Claim shall be deemed allowed in

that amount as a Class 6 Claim, and shall receive a pro rata distribution based on that amount as

distributable to Class 6 Claimants. Each of the Group 1 Claims, and any other claims filed on

behalf of the holders of the Group 1 Dealer Claims, shall be expunged in their entireties.

        6.     The address(es) for notices and distributions as to the Collective Group 1 Claim

shall be:
                      ATTN: Deb Arbabi
                      Crowell & Moring, LLP
                      3 Park Plaza, 20th Floor
                      Irvine, CA 92649




                                                 4
             Case 17-11375-BLS         Doc 4238-1       Filed 10/21/20     Page 6 of 30




       7.      The claims and noticing agent is instructed to adjust the Claim Register to

effectuate the terms hereof.

       8.      This Stipulation shall constitute the entire agreement and understanding of the

Parties relating to the subject matter hereof and supersedes all prior agreements and

understandings relating to the subject matter hereof.

       9.      The undersigned who executes this Stipulation by or on behalf of each respective

Party represents and warrants that he or she has been duly authorized and empowered to execute

and deliver this Stipulation on behalf of such Party.

       10.     This Stipulation may be executed in counterparts, each of which shall be deemed

an original, but all of which together shall constitute one and the same instrument, and it shall

constitute sufficient proof of this Stipulation to present any copies, electronic copies, or

facsimiles signed by the Parties here to be charged.

       11.     This Stipulation shall not be modified, altered, amended, or vacated without the

written consent of all Parties hereto or by further order of the Court.

       12.     The terms and provisions of this Stipulation immediately shall be effective and

enforceable upon the Effective Date and shall thereafter be binding upon the Parties hereto and

their respective affiliates and successors.

       13.     The Court shall retain jurisdiction over all matters arising from or related to the

implementation or interpretation of this Stipulation.




                                                  5
          Case 17-11375-BLS   Doc 4238-1   Filed 10/21/20    Page 7 of 30




Dated: October 20, 2020
                                    /s/ Peter J. Keane
                                    Laura Davis Jones (DE Bar No. 2436)
                                    David M. Bertenthal (CA Bar No. 167624)
                                    Peter J. Keane (DE Bar No. 5503)
                                    PACHULSKI STANG ZIEHL & JONES LLP
                                    919 N. Market Street, 17th Floor
                                    Wilmington, DE 19899-8705 (Courier 19801)
                                    Telephone: (302) 652-4100
                                    Facsimile: (302) 652-4400
                                    Email: ljones@pszjlaw.com
                                            dbertenthal@pszjlaw.com
                                            pkeane@pszjlaw.com

                                    Attorneys for the Trustee of the Reorganized TK
                                    Holdings Trust


Dated: October 20, 2020



                                    Emma Burton (DC Bar No. 459415)
                                    CROWELL & MORING LLP
                                    1001 Pennsylvania Avenue, NW
                                    Washington, DC 20004-2595
                                    Phone: 202-624-2974
                                    Email: eburton@crowell.com

                                    Attorneys for Claimants Asbury/Group 1




                                       6
              Case 17-11375-BLS   Doc 4238-1   Filed 10/21/20   Page 8 of 30




                                      EXHIBIT A

                                  Asbury Dealer Claims




DOCS_DE:231037.3 82828/003
                                               Insufficient Documentation Claims
                                              Claim                 Claim                                           Date Claim
No.                              Claimant    Number                Amount                       Asserted Debtor        Filed        Reason for Satisfaction
 1    AF Motors, L.L.C.                     P-0058109                 $1,618,800     (U) TK Holdings Inc., et al.   6/20/2018 Insufficient Documentation
      Crowell & Moring - Emma Burton                                          $0     (P)
      1001 Pennsylvania Avenue, NW                                            $0      (S)
      Washington, DC 20004-2595                                               $0     (A)
                                                                      $1,618,800      (T)
2     Asbury AR Niss LLC                    P-0058085                   $1,033,760   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $1,033,760    (T)
3     Asbury Atlanta AC L.L.C.              P-0058113                   $4,021,440   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $4,021,440    (T)
                                                                                                                                                              Case 17-11375-BLS




4     Asbury Atlanta AU L.L.C.              P-0058110                   $2,649,720   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $2,649,720    (T)
5     Asbury Atlanta BM L.L.C.              P-0058114                   $5,447,120   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
                                                                                                                                                              Doc 4238-1




      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $5,447,120    (T)
6     Asbury Atlanta Ford, LLC              P-0058115                   $3,078,560   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $3,078,560    (T)
7     Asbury Atlanta Hon L.L.C.             P-0058132                   $9,085,160   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
                                                                                                                                                              Filed 10/21/20




      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $9,085,160    (T)
8     Asbury Atlanta Hund L.L.C.            P-0058097                    $692,960    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
      Crowell & Moring - Emma Burton                                           $0    (P)
      1001 Pennsylvania Avenue, NW                                             $0     (S)
      Washington, DC 20004-2595                                                $0    (A)
                                                                         $692,960     (T)
9     Asbury Atlanta Inf L.L.C.             P-0058131                   $1,067,840   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                              Page 9 of 30




      Crowell & Moring - Emma Burton                                            $0   (P)
      1001 Pennsylvania Avenue, NW                                              $0    (S)
      Washington, DC 20004-2595                                                 $0   (A)
                                                                        $1,067,840    (T)




                                                          Page 1 of 9
10   Asbury Atlanta Infiniti LLC      P-0058130                  $2,013,560   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,013,560    (T)
11   Asbury Atlanta Jaguar L.L.C.     P-0058129                    $48,280    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0    (P)
     1001 Pennsylvania Avenue, NW                                       $0     (S)
     Washington, DC 20004-2595                                          $0    (A)
                                                                   $48,280     (T)
12   Asbury Atlanta K L.L.C.          P-0058128                   $874,720    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0    (P)
     1001 Pennsylvania Avenue, NW                                       $0     (S)
     Washington, DC 20004-2595                                          $0    (A)
                                                                  $874,720     (T)
13   Asbury Atlanta Lex L.L.C.        P-0058077                 $11,377,040   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
                                                                                                                                                      Case 17-11375-BLS




     Washington, DC 20004-2595                                           $0   (A)
                                                                $11,377,040    (T)
14   Asbury Atlanta NIS II, LLC       P-0058042                    $96,560    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0    (P)
     1001 Pennsylvania Avenue, NW                                       $0     (S)
     Washington, DC 20004-2595                                          $0    (A)
                                                                   $96,560     (T)
15   Asbury Atlanta Nis L.L.C         P-0058050                  $2,595,760   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                      Doc 4238-1




     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,595,760    (T)
16   Asbury Atlanta Toy L.L.C.        P-0058083                  $6,091,800   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $6,091,800    (T)
                                                                                                                                                      Filed 10/21/20




17   Asbury Atlanta VB L.L.C.         P-0058073                  $2,433,880   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,433,880    (T)
18   Asbury Atlanta VL L.L.C.         P-0058086                   $170,400    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0    (P)
     1001 Pennsylvania Avenue, NW                                       $0     (S)
     Washington, DC 20004-2595                                          $0    (A)
                                                                                                                                                      Page 10 of 30




                                                                  $170,400     (T)
19   Asbury Automotive Brandon LP     P-0058121                  $3,189,320   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $3,189,320    (T)




                                                  Page 2 of 9
20   Asbury Automotive St. Louis      P-0058087                 $7,239,160   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $7,239,160    (T)
21   Asbury Automotive St. Louis      P-0058088                    $2,840    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                   $2,840     (T)
22   Asbury Deland Hund, LLC          P-0058089                  $641,840    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                 $641,840     (T)
23   Asbury Deland-Imports LLC        P-0058090                 $6,969,360   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
                                                                                                                                                     Case 17-11375-BLS




     Washington, DC 20004-2595                                          $0   (A)
                                                                $6,969,360    (T)
24   Asbury Ft. Worth Ford, LLC       P-0058094                 $4,279,880   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $4,279,880    (T)
25   Asbury Jax AC LLC                P-0058051                 $1,919,840   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                     Doc 4238-1




     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,919,840    (T)
26   Asbury Jax Ford, LLC             P-0058091                 $2,354,360   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $2,354,360    (T)
                                                                                                                                                     Filed 10/21/20




27   Asbury Jax Hon L.L.C.            P-0058092                 $9,883,200   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $9,883,200    (T)
28   Asbury Management Services       P-0058116                  $142,000    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                                                                                                     Page 11 of 30




                                                                 $142,000     (T)
29   Asbury MS CHEV L.L.C.            P-0058117                 $3,473,320   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $3,473,320    (T)




                                                  Page 3 of 9
30   Asbury MS Gray-Daniels L.L.C.    P-0058118                 $3,922,040   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $3,922,040    (T)
31   Asbury SC JPV L.L.C.             P-0058119                  $962,760    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                 $962,760     (T)
32   Asbury SC LEX L.L.C.             P-0058120                 $2,749,120   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $2,749,120    (T)
33   Asbury SC Toy LLC                P-0058122                 $4,606,480   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
                                                                                                                                                     Case 17-11375-BLS




     Washington, DC 20004-2595                                          $0   (A)
                                                                $4,606,480    (T)
34   Asbury St. Louis Lex L.L.C.      P-0058123                 $1,942,560   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,942,560    (T)
35   Asbury St. Louis LR L.L.C.       P-0058124                 $1,067,840   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                     Doc 4238-1




     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,067,840    (T)
36   Atlanta Asbury Toy 2 L.L.C.      P-0058125                 $3,785,720   (U) TK Holdings Inc., et al.   6/19/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $3,785,720    (T)
                                                                                                                                                     Filed 10/21/20




37   Avenues Motors, Ltd.             P-0058052                 $2,036,280   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $2,036,280    (T)
38   BFP Motors L.L.C.                P-0058053                 $3,425,040   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                                                                                                     Page 12 of 30




                                                                $3,425,040    (T)
39   CFP Motors L.L.C.                P-0058126                 $2,510,560   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $2,510,560    (T)




                                                  Page 4 of 9
40   CH Motos LLC                     P-0058127                 $14,881,600   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                $14,881,600    (T)
41   CHO Partnership, Ltd.            P-0058082                 $20,311,680   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                $20,311,680    (T)
42   CN Motors L.L.C.                 P-0058071                  $2,482,160   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,482,160    (T)
43   Coggin Cars L.L.C.               P-0058079                  $6,645,600   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
                                                                                                                                                      Case 17-11375-BLS




     Washington, DC 20004-2595                                           $0   (A)
                                                                 $6,645,600    (T)
44   Coggin Chevrolet L.L.C.          P-0058075                  $2,936,560   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,936,560    (T)
45   Crown CHH L.L.C.                 P-0058040                 $10,982,280   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                      Doc 4238-1




     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                $10,982,280    (T)
46   Crown FDO L.L.C.                 P-0058066                  $2,558,840   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,558,840    (T)
                                                                                                                                                      Filed 10/21/20




47   Crown FFO L.L.C.                 P-0058058                  $3,569,880   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $3,569,880    (T)
48   Crown GAC L.L.C.                 P-0058041                  $3,300,080   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                                                                                                      Page 13 of 30




                                                                 $3,300,080    (T)
49   Crown GBM L.L.C                  P-0058070                  $5,336,360   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $5,336,360    (T)




                                                  Page 5 of 9
50   Crown GDO L.L.C.                 P-0058039                  $1,846,000   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $1,846,000    (T)
51   Crown GHO L.L.C.                 P-0058074                 $17,593,800   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                $17,593,800    (T)
52   Crown GNI L.L.C.                 P-0058103                  $1,811,920   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $1,811,920    (T)
53   Crown GVO L.L.C.                 P-0058104                   $744,080    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0    (P)
     1001 Pennsylvania Avenue, NW                                       $0     (S)
                                                                                                                                                      Case 17-11375-BLS




     Washington, DC 20004-2595                                          $0    (A)
                                                                  $744,080     (T)
54   Crown PBM, LLC                   P-0058107                  $2,967,800   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,967,800    (T)
55   Crown RIA L.L.C.                 P-0058106                  $2,536,120   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                      Doc 4238-1




     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,536,120    (T)
56   Crown Rib L.L.C                  P-0058112                  $6,537,680   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $6,537,680    (T)
                                                                                                                                                      Filed 10/21/20




57   Crown SNI L.L.C.                 P-0058068                  $2,056,160   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,056,160    (T)
58   CSA Imports L.L.C                P-0058067                  $7,727,640   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                                                                                                      Page 14 of 30




                                                                 $7,727,640    (T)
59   Escude NN L.L.C                  P-0058093                  $1,235,400   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $1,235,400    (T)




                                                  Page 6 of 9
60   Escude NS L.L.C                  P-0058095                  $1,028,080   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $1,028,080    (T)
61   Escude T L.L.C.                  P-0058096                  $2,945,080   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,945,080    (T)
62   HFP Motors L.L.C                 P-0058100                  $8,272,920   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $8,272,920    (T)
63   KP Motors L.L.C                  P-0058098                  $2,604,280   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
                                                                                                                                                      Case 17-11375-BLS




     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,604,280    (T)
64   McDavid Austin-Acra L.L.C.       P-0058099                  $3,322,800   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $3,322,800    (T)
65   McDavid Frisco-Hon L.L.C         P-0058101                 $26,874,920   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                      Doc 4238-1




     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                $26,874,920    (T)
66   McDavid Houston-Hon LLC          P-0058105                  $3,828,320   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $3,828,320    (T)
                                                                                                                                                      Filed 10/21/20




67   McDavid Houston-Niss, L.L.C.     P-0058102                  $2,644,040   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $2,644,040    (T)
68   McDavid Irving-Hon, L.L.C.       P-0058078                 $18,144,760   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                                                                                                      Page 15 of 30




                                                                $18,144,760    (T)
69   McDavid Plano-Acra, L.L.C        P-0058084                  $5,421,560   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                      $0   (P)
     1001 Pennsylvania Avenue, NW                                        $0    (S)
     Washington, DC 20004-2595                                           $0   (A)
                                                                 $5,421,560    (T)




                                                  Page 7 of 9
70   Np Flm L.L.C.                    P-0058080                 $2,564,520   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $2,564,520    (T)
71   Np Mzd L.L.C.                    P-0058072                  $917,320    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                 $917,320     (T)
72   Plano Lincoln-Mercury, Inc.      P-0058081                 $1,448,400   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,448,400    (T)
73   Precision Infiniti, Inc.         P-0058049                 $1,897,120   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
                                                                                                                                                     Case 17-11375-BLS




     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,897,120    (T)
74   Precision Motorcars, Inc.        P-0058076                 $7,517,480   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $7,517,480    (T)
75   Precision Nissan, Inc.           P-0058055                 $3,351,200   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                     Doc 4238-1




     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $3,351,200    (T)
76   Premier NSN L.L.C                P-0058057                 $1,028,080   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,028,080    (T)
                                                                                                                                                     Filed 10/21/20




77   Premier PON L.L.C.               P-0058059                   $90,880    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                  $90,880     (T)
78   Prestige Bay L.L.C.              P-0058048                 $1,922,680   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                                                                                                     Page 16 of 30




                                                                $1,922,680    (T)
79   Prestige Toy L.L.C               P-0058060                 $3,578,400   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $3,578,400    (T)




                                                  Page 8 of 9
80   Q Automotive Brandon FL, LLC     P-0058047                 $2,831,480   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $2,831,480    (T)
81   Q Automotive ft. Myers FL, LL    P-0058061                 $1,124,640   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,124,640    (T)
82   Q Automotive Holiday Fl, LLC     P-0058062                  $139,160    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                 $139,160     (T)
83   Q Automotive Jacksonville FL,    P-0058065                  $931,520    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
                                                                                                                                                     Case 17-11375-BLS




     Washington, DC 20004-2595                                         $0    (A)
                                                                 $931,520     (T)
84   Q Automotive Tampa FL, LLC       P-0058063                   $82,360    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                  $82,360     (T)
85   Tampa Hund, L.P.                 P-0058064                  $687,280    (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
                                                                                                                                                     Doc 4238-1




     Crowell & Moring - Emma Burton                                    $0    (P)
     1001 Pennsylvania Avenue, NW                                      $0     (S)
     Washington, DC 20004-2595                                         $0    (A)
                                                                 $687,280     (T)
86   Tampa Kia, L.P.                  P-0058054                 $1,644,360   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $1,644,360    (T)
                                                                                                                                                     Filed 10/21/20




87   WTY Motors, L.P.                 P-0058056                 $7,298,800   (U) TK Holdings Inc., et al.   6/20/2018   Insufficient Documentation
     Crowell & Moring - Emma Burton                                     $0   (P)
     1001 Pennsylvania Avenue, NW                                       $0    (S)
     Washington, DC 20004-2595                                          $0   (A)
                                                                $7,298,800    (T)
                                                                                                                                                     Page 17 of 30




                                                  Page 9 of 9
             Case 17-11375-BLS   Doc 4238-1   Filed 10/21/20   Page 18 of 30




                                     EXHIBIT B

                                 Group 1 Dealer Claims




DOCS_DE:231037.3 82828/003
                                                                 Insufficient Documentation Claims
                                                                Claim                 Claim                                           Date Claim
No.                                Claimant                    Number                Amount                       Asserted Debtor        Filed         Reason for Satisfaction
 1    Advantagecars.com, Inc. d/b/a Sterling McCall Hyundai   P-0058254                 $1,721,040     (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                            $0     (P)
      1001 Pennsylvania Avenue, NW                                                              $0      (S)
      Washington, DC 20004-2595                                                                 $0     (A)
                                                                                        $1,721,040      (T)
2     Amarillo Motors-F, Inc. dba Gene Messer Ford of Amari   P-0058310                   $1,451,240   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $1,451,240    (T)
3     Bob Howard Automotive-East, Inc. dba Bob Howard Chevr   P-0058345                   $2,683,800   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $2,683,800    (T)
                                                                                                                                                                                 Case 17-11375-BLS




4     Bob Howard Automotive-East, Inc. dba South Pointe Che   P-0058249                   $2,584,400   (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $2,584,400    (T)
5     Bob Howard Dodge, Inc. dba Bob Howard Chrysler Dodge    P-0058344                   $5,038,160   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
                                                                                                                                                                                 Doc 4238-1




      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $5,038,160    (T)
6     Bob Howard Motors, Inc. d/b/a Bob Howard Toyota         P-0058350                   $5,810,640   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $5,810,640    (T)
7     Bob Howard Nissan, Inc. d/b/a Bob Howard Nissan         P-0058351                   $1,084,880   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
                                                                                                                                                                                 Filed 10/21/20




      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $1,084,880    (T)
8     Chaperral Dodge, Inc. dba Dallas Chrysler Dodge Jeep    P-0058279                   $8,846,600   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $8,846,600    (T)
9     Danvers-S, Inc. d/b/a Audi Peabody                      P-0058232                   $1,624,480   (U) TK Holdings Inc., et al.   11/12/2018 Insufficient Documentation
                                                                                                                                                                                 Page 19 of 30




      Emma K. Burton                                                                              $0   (P)
      1001 Pennsylvania Avenue, NW                                                                $0    (S)
      Washington, DC 20004-2595                                                                   $0   (A)
                                                                                          $1,624,480    (T)




                                                                           Page 1 of 12
10   Danvers-S, Inc. d/b/a Porsche of Danvers             P-0058319                   $340,800    (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                         $0    (P)
     1001 Pennsylvania Avenue, NW                                                           $0     (S)
     Washington, DC 20004-2595                                                              $0    (A)
                                                                                      $340,800     (T)
11   Danvers-SB, Inc. d/b/a BMW of Stratham               P-0058341                  $3,038,800   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $3,038,800    (T)
12   Danvers-SU, LLC d/b/a Ira Subaru                     P-0058332                  $4,992,720   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $4,992,720    (T)
13   Danvers-T, Inc. d/b/a Ira Toyota of Danvers          P-0058331                  $6,375,800   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
                                                                                                                                                                         Case 17-11375-BLS




     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $6,375,800    (T)
14   Danvers-TII, Inc. d/b/a Ira Toyota of Tewksbury      P-0058337                  $2,544,640   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $2,544,640    (T)
15   Danvers-TIII, Inc. d/b/a Ira Toyota of Milford       P-0058328                  $1,527,920   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
                                                                                                                                                                         Doc 4238-1




     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $1,527,920    (T)
16   Danvers-TL, Inc. d/b/a Ira Lexus                     P-0058334                  $3,396,640   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $3,396,640    (T)
                                                                                                                                                                         Filed 10/21/20




17   GPI AL-N, Inc. d/b/a Nissan of Mobile                P-0058307                  $1,070,680   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $1,070,680    (T)
18   GPI AL-SB, LLC d/b/a BMW of Mobile                   P-0058236                  $1,587,560   (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                                                                                                         Page 20 of 30




                                                                                     $1,587,560    (T)
19   GPI CA-DMII, Inc. d/b/a Mercedes-Benz of Escondido   P-0058303                   $627,640    (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                         $0    (P)
     1001 Pennsylvania Avenue, NW                                                           $0     (S)
     Washington, DC 20004-2595                                                              $0    (A)
                                                                                      $627,640     (T)




                                                                      Page 2 of 12
20   GPI CA-F, Inc. d/b/a Ford of Escondido                 P-0058298                  $1,377,400   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $1,377,400    (T)
21   GPI CA-SH, Inc. d/b/a Hyundai of Escondido             P-0058320                   $533,920    (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                           $0    (P)
     1001 Pennsylvania Avenue, NW                                                             $0     (S)
     Washington, DC 20004-2595                                                                $0    (A)
                                                                                        $533,920     (T)
22   GPI CA-SV, Inc. d/b/a Volkswagen Kearny Mesa           P-0058262                  $2,652,560   (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $2,652,560    (T)
23   GPI CA-TII, Inc. d/b/a Miller Toyota of Anaheim        P-0058311                  $3,550,000   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
                                                                                                                                                                           Case 17-11375-BLS




     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $3,550,000    (T)
24   GPI FL-A, LLC d/b/a Audi North Miami                   P-0058235                  $1,127,480   (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $1,127,480    (T)
25   GPI FL-H, LLC d/b/a Honda of Bay County                P-0058322                  $2,462,280   (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
                                                                                                                                                                           Doc 4238-1




     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $2,462,280    (T)
26   GPI FL-VW, LLC d/b/a Volkswagen of Panama City         P-0058270                   $565,160    (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                           $0    (P)
     1001 Pennsylvania Avenue, NW                                                             $0     (S)
     Washington, DC 20004-2595                                                                $0    (A)
                                                                                        $565,160     (T)
                                                                                                                                                                           Filed 10/21/20




27   GPI FL-VWII, LLC d/b/a Volkswagen of New Port Richey   P-0058271                   $292,520    (U) TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                           $0    (P)
     1001 Pennsylvania Avenue, NW                                                             $0     (S)
     Washington, DC 20004-2595                                                                $0    (A)
                                                                                        $292,520     (T)
28   GPI GA-CGM, LLC d/b/a Rivertown Buick GMC              P-0058315                   $920,160    (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                           $0    (P)
     1001 Pennsylvania Avenue, NW                                                             $0     (S)
     Washington, DC 20004-2595                                                                $0    (A)
                                                                                                                                                                           Page 21 of 30




                                                                                        $920,160     (T)
29   GPI GA-DM, LLC d/b/a Mercedes-Benz of Augusta          P-0058288                   $525,400    (U) TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                           $0    (P)
     1001 Pennsylvania Avenue, NW                                                             $0     (S)
     Washington, DC 20004-259                                                                 $0    (A)
                                                                                        $525,400     (T)




                                                                        Page 3 of 12
30   GPI GA-FII, LLC d/b/a Jim Tidwell Ford                  P-0058336                  $1,988,000   (U) TK Holdings Inc., et al.      11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,988,000    (T)
31   GPI GA-FIII, LLC d/b/a Rivertown Ford                   P-0058326                  $1,976,640   (U) TK Holdings Inc., et al.      11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,976,640    (T)
32   GPI GA-SU, LLC dba Rivertown Subaru-Volvo of Columbus   P-0058323                  $1,658,560   (U) TK Holdings Inc., et al.      11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,658,560    (T)
33   GPI GA-SU, LLC dba Rivertown Subaru-Volvo of Columbus   P-0058338                  $1,658,560   (U) TK Holdings Inc., et al.      11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
                                                                                                                                                                               Case 17-11375-BLS




     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,658,560    (T)
34   GPI GA-TII, LLC d/b/a Rivertown Toyota                  P-0058329                  $1,894,280   (U) TK Holdings Inc., et al.      11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,894,280    (T)
35   GPI KS-SB, Inc. d/b/a Baron BMW Mini                    P-0058233                  $4,884,800   (U) TK Holdings Inc., et al.      11/12/2018 Insufficient Documentation
                                                                                                                                                                               Doc 4238-1




     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $4,884,800    (T)
36   GPI KS-SH, Inc. d/b/a Shawnee Mission Hyundai           P-0058243                   $772,480    (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                         $772,480     (T)
                                                                                                                                                                               Filed 10/21/20




37   GPI KS-SK, Inc. d/b/a Shawnee Mission Kia               P-0058252                  $1,161,560   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,161,560    (T)
38   GPI LA-FII, LLC d/b/a Rountree Ford                     P-0058246                  $2,044,800   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,044,800    (T)
                                                                                                                                                                               Page 22 of 30




39   GPI MD-SB, Inc. d/b/a BMW Mini of Annapolis             P-0058240                  $3,285,880   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $3,285,880    (T)




                                                                         Page 4 of 12
40   GPI MS-H, Inc. d/b/a Pat Peck Honda in Gulfport    P-0058306                  $3,121,160   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $3,121,160    (T)
41   GPI MS-N, Inc. d/b/a Pat Peck Nissan of Gulfport   P-0058304                  $1,928,360   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $1,928,360    (T)
42   GPI MS-SK, Inc. d/b/a Pat Peck Kia                 P-0058305                   $502,680    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                    $502,680     (T)
43   GPI NH-T, Inc. d/b/a Ira Toyota of Manchester      P-0058330                  $4,955,800   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                                                                                                          Case 17-11375-BLS




                                                                                   $4,955,800    (T)
44   GPI NH-TL, Inc. d/b/a Ira Lexus of Manchester      P-0058333                  $2,243,600   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $2,243,600    (T)
45   GPI NJ-HA, LLC d/b/a Elite Acura                   P-0058301                  $7,480,560   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
                                                                                                                                                                          Doc 4238-1




     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $7,480,560    (T)
46   GPI NJ-HII, LLC d/b/a Boardwalk Honda              P-0058339                  $3,382,440   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $3,382,440    (T)
47   GPI NJ-SB, LLC d/b/a BMW of Atlantic City          P-0058275                  $2,107,280   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
                                                                                                                                                                          Filed 10/21/20




     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $2,107,280    (T)
48   GPI OK-HII, Inc. d/b/a South Pointe Honda          P-0058247                  $5,469,840   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                   $5,469,840    (T)
49   GPI OK-SH, Inc. d/b/a Bob Howard Hyundai           P-0058342                   $732,720    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
                                                                                                                                                                          Page 23 of 30




     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                    $732,720     (T)
50   GPI SC-A, LLC d/b/a Audi Columbia                  P-0058231                   $193,120    (U)    TK Holdings Inc., et al.   11/12/2018 Insufficient Documentation
     Emma K. Burton                                                                        $0   (P)
     1001 Pennsylvania Avenue, NW                                                          $0    (S)
     Washington, DC 20004-2595                                                             $0   (A)
                                                                                    $193,120     (T)



                                                                    Page 5 of 12
51   GPI SC-SB, LLC d/b/a BMW of Columbia                   P-0058273                  $2,928,040   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $2,928,040    (T)
52   GPI SC-SBII, LLC d/b/a Hilton Head BMW                 P-0058324                  $2,527,600   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $2,527,600    (T)
53   GPI SC-T, LLC d/b/a Toyota of Rock Hill                P-0058263                  $2,638,360   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $2,638,360    (T)
54   GPI SD-DC, Inc. d/b/a Rancho Chrysler Dodge Jeep RAM   P-0058316                  $4,615,000   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                                                                                                              Case 17-11375-BLS




                                                                                       $4,615,000    (T)
55   GPI TX-A, Inc. d/b/a Audi Grapevine                    P-0058272                  $1,067,840   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $1,067,840    (T)
56   GPI TX-ARGMIII, Inc. d/b/a Cadillac of Arlington       P-0058348                  $1,212,680   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
                                                                                                                                                                              Doc 4238-1




     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $1,212,680    (T)
57   GPI TX-DMII, Inc. d/b/a Mercedes-Benz of Clear Lake    P-0058283                   $565,160    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                        $565,160     (T)
58   GPI TX-DMIII, Inc. d/b/a Mercedes-Benz of Boerne       P-0058284                  $1,224,040   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
                                                                                                                                                                              Filed 10/21/20




     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $1,224,040    (T)
59   GPI TX-DMIV, Inc. d/b/a Mercedes-Benz of Georgetown    P-0058297                   $599,240    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                        $599,240     (T)
60   GPI TX-EPGM, Inc. d/b/a Shamaley Buick GMC             P-0058245                  $1,391,600   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
                                                                                                                                                                              Page 24 of 30




     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $1,391,600    (T)
61   GPI TX-F, Inc. d/b/a Shamaley Ford                     P-0058244                  $2,933,720   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                            $0   (P)
     1001 Pennsylvania Avenue, NW                                                              $0    (S)
     Washington, DC 20004-2595                                                                 $0   (A)
                                                                                       $2,933,720    (T)



                                                                        Page 6 of 12
62   GPI TX-FM, Inc. d/b/a Munday Mazda                   P-0058308                   $607,760    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                      $607,760     (T)
63   GPI TX-HGM, Inc. d/b/a David Taylor Cadillac         P-0058277                  $1,826,120   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $1,826,120    (T)
64   GPI TX-HGMII, Inc. d/b/a Sterling McCall Buick GMC   P-0058257                  $1,735,240   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $1,735,240    (T)
65   GPI TX-HGMIV, Inc. d/b/a Munday Chevrolet            P-0058309                  $4,901,840   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                                                                                                            Case 17-11375-BLS




                                                                                     $4,901,840    (T)
66   GPI TX-NVI, Inc. d/b/a Cedar Park Nissan             P-0058282                     $45,440   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                        $45,440    (T)
67   GPI TX-SBII, Inc. d/b/a BMW Mini of El Paso          P-0058234                  $2,695,160   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
                                                                                                                                                                            Doc 4238-1




     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $2,695,160    (T)
68   GPI TX-SBIII, Inc. d/b/a BMW Mini of Arlington       P-0058276                  $4,683,160   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $4,683,160    (T)
69   GPI TX-SHII, Inc. d/b/a South Loop Hyundai           P-0058250                  $1,258,120   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
                                                                                                                                                                            Filed 10/21/20




     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                     $1,258,120    (T)
70   GPI TX-SK, Inc. d/b/a Gene Messer Kia                P-0058313                   $783,840    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                      $783,840     (T)
71   GPI TX-SKII, Inc. d/b/a Kia of South Austin          P-0058267                   $971,280    (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
                                                                                                                                                                            Page 25 of 30




     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                      $971,280     (T)
72   GPI TX-SV, Inc. d/b/a Metro Volkswagen               P-0058295                          $0   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                          $0   (P)
     1001 Pennsylvania Avenue, NW                                                            $0    (S)
     Washington, DC 20004-2595                                                               $0   (A)
                                                                                             $0    (T)



                                                                      Page 7 of 12
73   GPI TX-SV, Inc. d/b/a Metro Volkswagen                  P-0058318                  $2,425,360   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,425,360    (T)
74   GPI TX-SVII, Inc. d/b/a Volkswagen of Beaumont          P-0058260                   $587,880    (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                         $587,880     (T)
75   GPI TX-SVIII, Inc. d/b/a Volkswagen of Alamo Heights    P-0058261                  $1,346,160   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,346,160    (T)
76   Harvey Ford, LLC d/b/a Don Bohn Ford                    P-0058302                  $1,658,560   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                                                                                                               Case 17-11375-BLS




                                                                                        $1,658,560    (T)
77   Harvey GM, LLC d/b/a Don Bohn Buick GMC                 P-0058287                  $1,036,600   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,036,600    (T)
78   Harvey Operations-T, LLC d/b/a Bohn Toyota              P-0058349                  $3,004,720   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
                                                                                                                                                                               Doc 4238-1




     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $3,004,720    (T)
79   Howard-DCIII, LLC dba South Pointe Chrysler Jeep Dodg   P-0058248                  $4,081,080   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $4,081,080    (T)
80   Howard-GM II, Inc. d/b/a Smicklas Chevrolet             P-0058251                  $1,374,560   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
                                                                                                                                                                               Filed 10/21/20




     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,374,560    (T)
81   Howard-GM, Inc. d/b/a Bob Howard Buick GMC              P-0058346                  $2,107,280   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,107,280    (T)
82   Howard-H, Inc. d/b/a Bob Howard Honda                   P-0058343                  $4,279,880   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
                                                                                                                                                                               Page 26 of 30




     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $4,279,880    (T)
83   Howard-HA, Inc. d/b/a Bob Howard Acura                  P-0058347                  $3,518,760   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $3,518,760    (T)



                                                                         Page 8 of 12
84   Howard-SB, Inc. d/b/a BMW of Tulsa                      P-0058340                  $2,132,840   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,132,840    (T)
85   Key Ford, LLC d/b/a World Ford Pensacola                P-0058269                  $2,377,080   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,377,080    (T)
86   Kutz-N, Inc. d/b/a Courtesy Nissan                      P-0058281                  $1,704,000   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,704,000    (T)
87   Lubbock Motors-F, Inc. dba Gene Messer Ford of Lubboc   P-0058317                  $1,627,320   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                                                                                                               Case 17-11375-BLS




                                                                                        $1,627,320    (T)
88   Lubbock Motors-GM, Inc. d/b/a Gene Messer Chevrolet     P-0058290                  $2,627,000   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,627,000    (T)
89   Lubbock Motors-S, Inc. d/b/a Gene Messer Volkswagen     P-0058325                  $1,181,440   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
                                                                                                                                                                               Doc 4238-1




     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,181,440    (T)
90   Lubbock Motors-SH, Inc. d/b/a Gene Messer Hyundai       P-0058314                  $1,025,240   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $1,025,240    (T)
91   Lubbock Motors-T, Inc. d/b/a Gene Messer Toyota         P-0058312                  $5,591,960   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
                                                                                                                                                                               Filed 10/21/20




     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $5,591,960    (T)
92   Maxwell Ford, Inc. d/b/a Maxwell Ford Supercenter       P-0058278                  $4,217,400   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $4,217,400    (T)
93   Maxwell Ford, Inc. d/b/a Maxwell Ford Supercenter       P-0058335                  $4,217,400   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
                                                                                                                                                                               Page 27 of 30




     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $4,217,400    (T)
94   Maxwell-GMII, Inc. d/b/a Freedom Chevrolet              P-0058292                  $2,933,720   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
     Emma K. Burton                                                                             $0   (P)
     1001 Pennsylvania Avenue, NW                                                               $0    (S)
     Washington, DC 20004-2595                                                                  $0   (A)
                                                                                        $2,933,720    (T)



                                                                         Page 9 of 12
95    Maxwell-N, Inc. d/b/a Town North Nissan          P-0058264                $2,388,440   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $2,388,440    (T)
96    Maxwell-NII, Inc. d/b/a Round Rock Nissan        P-0058242                $1,914,160   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $1,914,160    (T)
97    McCall-F, Inc. d/b/a Sterling McCall Ford        P-0058256                $1,953,920   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $1,953,920    (T)
98    McCall-H, Inc. d/b/a Sterling McCall Honda       P-0058255                $5,398,840   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                                                                                                       Case 17-11375-BLS




                                                                                $5,398,840    (T)
99    McCall-HA, Inc. d/b/a Sterling McCall Acura      P-0058258                $9,017,000   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $9,017,000    (T)
100   McCall-N, Inc. d/b/a Sterling McCall Nissan      P-0058266                $2,010,720   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
                                                                                                                                                                       Doc 4238-1




      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $2,010,720    (T)
101   McCall-SB, Inc. d/b/a Advantage BMW Clear Lake   P-0058229                $3,095,600   (U)    TK Holdings Inc., et al.   11/12/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $3,095,600    (T)
102   McCall-SB, Inc. d/b/a Advantage BMW Clear Lake   P-0058239                $3,095,600   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
                                                                                                                                                                       Filed 10/21/20




      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $3,095,600    (T)
103   McCall-SB, Inc. d/b/a Advantage BMW Midtown      P-0058230                $6,997,760   (U)    TK Holdings Inc., et al.   11/12/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $6,997,760    (T)
104   McCall-T, Inc. d/b/a Sterling McCall Toyota      P-0058265               $10,749,400   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
                                                                                                                                                                       Page 28 of 30




      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                               $10,749,400    (T)
105   McCall-TII, Inc. d/b/a Fort Bend Toyota          P-0058296                $5,347,720   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                    $0   (P)
      1001 Pennsylvania Avenue, NW                                                      $0    (S)
      Washington, DC 20004-2595                                                         $0   (A)
                                                                                $5,347,720    (T)



                                                                   Page 10 of 12
106   McCall-TL, Inc. d/b/a Lexus of Clear Lake                    P-0058280                   $2,354,360   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                               $2,354,360    (T)
107   McCall-TL, Inc. d/b/a Sterling McCall Lexus                  P-0058253                   $4,143,560   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                               $4,143,560    (T)
108   Mike Smith Automotive-H, Inc. d/b/a Mike Smith Honda         P-0058293                   $2,104,440   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                               $2,104,440    (T)
109   Mike Smith Automotive-N, Inc. d/b/a Mike Smith Nissan        P-0058291                   $1,289,360   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                                                                                                                      Case 17-11375-BLS




                                                                                               $1,289,360    (T)
110   Mike Smith Autoplex Dodge, Inc. dba Mike Smith Chrysler Do   P-0058294                   $3,243,280   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                               $3,243,280    (T)
111   Mike Smith Autoplex-German Imports, Inc. d/b/a Mercedes-B    P-0058286                    $244,240    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
                                                                                                                                                                                      Doc 4238-1




      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                                $244,240     (T)
112   Mike Smith Imports, Inc. d/b/a BMW of Beaumont               P-0058274                    $991,160    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                                $991,160     (T)
113   Miller Family Company, Inc. dba Miller Honda of Van N        P-0058289                   $3,461,960   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
                                                                                                                                                                                      Filed 10/21/20




      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                               $3,461,960    (T)
114   Miller-DM, Inc. d/b/a Folsom Lake Toyota                     P-0058300                   $4,762,680   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                               $4,762,680    (T)
115   Miller-DM, Inc. d/b/a Mercedes-Benz of Beverly Hills         P-0058285                    $266,960    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
                                                                                                                                                                                      Page 29 of 30




      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                                $266,960     (T)
116   NJ-DM, Inc. d/b/a Mercedes-Benz of Freehold                  P-0058299                    $514,040    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                                   $0   (P)
      1001 Pennsylvania Avenue, NW                                                                     $0    (S)
      Washington, DC 20004-2595                                                                        $0   (A)
                                                                                                $514,040     (T)



                                                                               Page 11 of 12
117   NJ-H, Inc. d/b/a Honda of Freehold                       P-0058321                    $846,320    (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                            $846,320     (T)
118   NJ-HAII, Inc. d/b/a Boardwalk Acura                      P-0058237                   $1,985,160   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                           $1,985,160    (T)
119   NJ-HAII, Inc. d/b/a Boardwalk Acura                      P-0058238                   $1,985,160   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                           $1,985,160    (T)
120   NJ-SV, Inc. d/b/a Volkswagen of Freehold                 P-0058259                   $1,445,560   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                                                                                                                  Case 17-11375-BLS




                                                                                           $1,445,560    (T)
121   PI GA-T, LLC d/b/a World Toyota                          P-0058268                   $3,118,320   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                           $3,118,320    (T)
122   Rockwall Automotive-DCD, Ltd. dba Rockwall Chrysler Do   P-0058327                   $3,950,440   (U)    TK Holdings Inc., et al.   11/14/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
                                                                                                                                                                                  Doc 4238-1




      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                           $3,950,440    (T)
123   Rockwall Automotive-F, Inc. d/b/a Rockwall Ford          P-0058241                   $3,016,080   (U)    TK Holdings Inc., et al.   11/13/2018 Insufficient Documentation
      Emma K. Burton                                                                               $0   (P)
      1001 Pennsylvania Avenue, NW                                                                 $0    (S)
      Washington, DC 20004-2595                                                                    $0   (A)
                                                                                           $3,016,080    (T)
                                                                                                                                                                                  Filed 10/21/20
                                                                                                                                                                                  Page 30 of 30




                                                                           Page 12 of 12
